Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I containing claims 1, 4, and 7 – 9 in the reply filed on 07/06/2022  is acknowledged.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 7 and 9 are found to contain allowable subject matter. 

Regarding claim 7, Kawahara teaches the fuel cell system according to claim 1.
Kawahara does not teach wherein, in the current reduction processing, the control device sets a period during which the output current is maintained at a given value to be longer than a period during which the output current is reduced.

Regarding claim 9, Kawahara teaches the fuel cell system according to claim 1, further comprising a regulation device (cathode supply unit (30))[0059] configured to be controlled by the control device and regulate a flow rate of cathode gas to be supplied to the fuel cell stack (airflow controlled by control unit (20))[0060],
Kawahara does not teach after the current reduction processing is completed, controls the flow rate of the cathode gas to control an open-circuit voltage of the fuel cell stack within a target range while maintaining the output current at zero.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawahara, US20130059215A1 (in IDS). 

Regarding claim 1, Kawahara teaches a fuel cell system (fuel cell system)[0007] comprising:
a fuel cell stack (10) in which a plurality of unit cells (11) is stacked [0056];
a detection unit configured to detect a cell voltage of at least one of the unit cells (voltage measuring unit (91))[0073];
a converter configured to regulate an output current of the fuel cell stack (converter (82))[0073][0084]; and
a control device configured to control the converter (control unit (20))[0075][0078][0084],
wherein the control device (20) executes current reduction processing for reducing the output current (current reduction process)[0080][0096] in a stepwise manner (stepwise decrease)[0088] when the cell voltage detected by the detection unit is a negative voltage (detection of negative cell voltage)[0096].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara, US20130059215A1 (in IDS) as applied to claim 1 above, and further in view of Oomori, US20100159340A1.

Regarding claim 4, Kawahara teaches the fuel cell system according to claim 1, further comprising a regulation device (cathode supply unit (30))[0059] configured to be controlled by the control device and regulate a flow rate of cathode gas to be supplied to the fuel cell stack (airflow controlled by control unit (20))[0060], and executes the current reduction processing when the cell voltage detected by the detection unit is a negative voltage (current reduction process)[0080][0096]
	Kawahara does not teach wherein the control device restricts the flow rate of the cathode gas such that a cathode stoichiometric ratio becomes less than 1.0.
	Oomori teaches a fuel cell system wherein a control device restricts the flow rate of a cathode gas such that a cathode stoichiometric ratio becomes 1.05 [0093][0110] during a negative voltage state [0006]. Further, Ommori teaches suppressing deterioration in the event of a negative voltage by controlling the stoichiometric ratio [0031]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the teachings of Oomori with the fuel cell system of Kawahara to arrive at the claimed cathode stoichiometric ratio through routine optimization. 
	
Regarding claim 8, Kawahara teaches the fuel cell system according to claim 1. 
Kawahara does not teach wherein the control device reduces the output current to zero in the current reduction processing.
However, Kawahara teaches restricting the output current to reduce deterioration of the power generating elements [0080]. Then, arriving at the claimed output current value would have been reached by one of ordinary skill in the art through routine optimization of the known procedure of Kawahara. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724